The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “physical” which appears to have a typographical error. For the purposes of this Action, each instance of the limitation is interpreted as “physically”, in correspondence with the use of the term by other claims. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 2 and 18 each recite the limitation “the third transmission line is connected to the first section of the first waveguide core” which appears to contradict the instant specification and drawings (e.g., Figs. 3 and 6). The limitation is interpreted as detailed below. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 2 and 18 each recite the limitation “the third transmission line is connected to the first section of the first waveguide core” which appears to contradict the instant specification and drawings (e.g., Figs. 3 and 6): they show that only two transmission lines (i.e., the first and second transmission lines) are connected to the first section of the first waveguide core. For the purposes of this Action and in accordance with the instant specification, the limitation is interpreted as “the third transmission line is connected to the first section of the second waveguide core”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 – 7, 15 – 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kissa et al (US 2021/0080797 A1).
Regarding claims 1 and 15, Kissa discloses (Fig. 2; Abstract; para. 0045 – 0050) a structure for an optical power modulator 200, the structure comprising (see annotated Fig. 2 below): 
a first waveguide core 204a including a first section (of length S1) and a second section (of length S3); 
a second waveguide core 204b including a first (left) section laterally adjacent to the first section (along S1) of the first waveguide core 204a (across the inter-waveguide gap between 204a and 204b) and a second (right) section laterally adjacent to the second section (along S3) of the first waveguide core 204a (para. 0045); and 
an interconnect structure 202,206,212,208 over the first waveguide core 204a and the second waveguide core 204b, the interconnect structure 202,206,212,208 including a first transmission line 202a,208 and a second transmission line 202b,208, the first transmission line 202a,208 physically connected within the interconnect structure 202,206,212,208 to the first section (along S1) of the first waveguide core 204a (as seen in Fig. 2, extensions 208 of 202a,208 are disposed directly over 204a along S1), and the second transmission line 202b,208 including a first (right) section physically connected within the interconnect structure 202,206,212,208 to the second (right) section (along S3) of the first waveguide core 204a (as seen in Fig. 2, extensions 208 of 202b,208 are disposed directly over 204a along S3) and a second (left) section (along S1) adjacent to the first transmission line 202a (para. 0045 – 0047).
Further for claim 15, the structure disclosed by Kissa is formed by the same method as that recited by claim 15 (which uses only such generic terms as “forming”). 

    PNG
    media_image1.png
    665
    1572
    media_image1.png
    Greyscale


Annotated Fig. 2 of Kissa.


Regarding claims 4 and 20, Kissa expressly teaches (Figs. 2 and 7; para. 0034, 0047, and 0118) that the structure further comprises a differential driver coupled in parallel to the first transmission line 202a,208 (receives a “+ signal” from the differential driver) and the second transmission line 202b,208 (receives a “- signal” from the differential driver).
Regarding claims 5 and 16, Kissa expressly teaches (see annotated Figs. 2) that the first transmission line 202a,208 is not physically connected within the interconnect structure 202,206,212,208 to the second section (along S3) of the first waveguide core 204a (due to a bend/crossing which transfers the first transmission line 202a,208 over the second waveguide core 204 over the second section S3).  
Regarding claims 6 and 17, Kissa expressly teaches (see annotated Figs. 2) that the second transmission line 202b,208 is not physically connected within the interconnect structure 202,206,212,208 to the first (left) section (along S1) of the first waveguide core 204a (as seen in Fig. 2, the second transmission line 202b,208 is physically connected to the second waveguide core 204b along S1).
Regarding claim 7, Kissa expressly teaches (see annotated Figs. 2) that the first transmission line 202a,208,206a has an end surface (the right end of a bend 206a) proximate to a transition (within a transition region S2) from the first (right) section of the second transmission line 202b,208 to the second (left) section of the second transmission line 202b,208.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nazarathy et al (US 4,843,350).
Regarding claims 1 and 15, Nazarathy discloses (Figs. 1 – 3; Abstract; 4:66 – 5:53) a structure for an optical power modulator, the structure comprising: 
a first waveguide core 12 including a first section (extending from an input end 18 to the first electrode reversal through the location of cross-section 2-2 in Fig. 1A) and a second section (the following section that extends through cross-section 3-3); 
a second waveguide core 13 including a first (left) section laterally adjacent to the first section of the first waveguide core 12 (across the inter-waveguide gap between 12 and 13) and a second (right) section laterally adjacent to the second section of the first waveguide core 12 (as seen in Fig. 1A); and 
an interconnect structure 15 – 17 over the first waveguide core 12 and the second waveguide core 13, the interconnect structure 15 – 17 including a first transmission line 16 and a second transmission line 15, the first transmission line 16 physically connected within the interconnect structure 16 – 17 to the first section of the first waveguide core 12 (as seen in cross-section 2-2 in Fig. 2 , 16 is disposed directly over 12 (physically connected)), and the second transmission line 15 including a first (right) section physically connected within the interconnect structure to the second (right) section of the first waveguide core 12 (as seen in cross-section 3-3 in Fig. 3, 15 is disposed directly over 12 (physically connected)) and a second (left) section adjacent to the first transmission line 16 (Fig. 1A).
Further for claim 15, the structure disclosed by Nazarathy is formed by the same method as that recited by claim 15 (which uses only generic terms as “forming”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kissa.
Regarding claim 8, Kissa does not limit a relative relationship(s) between the lengths S1 and S3 and teaches the lengths are selected so as to achieve a desired/target frequency response (“lengths and/or modulation polarities of the modulation sections and/or the velocity change sections may be tailored (e.g., using a model of frequency response) to target a particular frequency response” at para. 0061).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator in Kissa may be configured to have equal lengths S1 and S3 of the first section and the second section of the first waveguide core 204a, as a particular suitable/workable design choice for a particular target frequency response. 
It is also noted that (i) the range limits depend on a particular application (a desired/target frequency response; electrode loss per unit length, etc); that (ii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iii) it has been held by courts that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Kissa certainly recognizes the lengths of the waveguide core sections as a result-effective parameter. 
Regarding claim 9, Kissa teaches the use of ground transmission lines 808a,808c (e.g., Fig. 8F; para. 0122) and renders obvious that the disclosed structure can further comprises a grounded transmission line laterally positioned between the first section of the second transmission line and the first transmission line, as a suitable/workable design choice that provides a ground potential and reduces electrical interference/cross-talk.  

Claims 2, 3, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kissa in view of Bai (US 2016/0062207 A1).
Regarding claims 2, 3, 18, and 19, Kissa illustrates (e.g., Figs. 1 – 3) only embodiments comprising two transmission lines that collectively receive the outputs of a directional driver and modulate (dual-drive modulation) light in both arms (the first and second waveguide cores) of a Mach-Zehnder interferometer. While Kissa does not expressly teach that each interferometer arms can be driven by a pair of transmission lines coupled to a driver, Bai discloses (Fig. 1; para. 0018 – 0022) an optical power modulator having a Mach-Zehnder interferometer (i.e., the same type as that in Kissa) that comprises two waveguide cores 120,130, each waveguide core driven by a pair of transmission lines (140,150 and 160,150 respectively) coupled to a corresponding driver (Driver 1 and Driver 2 respectively) in a dual-drive modulation mode (i.e., the same general type of modulation, as in Kissa) (“The Z-cut MZM-driver system 100 comprises a Z-cut MZM 101 and a pair of complementary drivers comprising a proximate driver 110, and a distal driver 135. Therefore, the Z-cut MZM 101 is sometimes referred to as a dual-drive MZM” at para. 0018 of Bai). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator of Kissa can be modified, in accordance with the teachings of Bai, to include another pair of transmission lines (a third transmission line and a fourth transmission line) so that each waveguide core is driven by a pair of transmission lines (the first/second lines for the first waveguide core and the third/fourth lines for the second waveguide core) coupled to a corresponding driver (a first driver for the first waveguide core and a second driver for the second waveguide core) in a dual-drive modulation mode, each pair of lines providing electrical power for modulation. 
Regarding claims 13 and 14, Kissa illustrates (e.g., Figs. 6C, 6I, 8B, and 8F) cross-sections of the first and second waveguide cores and shows that the first waveguide core can have a first doped region and a second doped region that adjoins the first doped region along a p-n junction (identified as 616 in Fig. 6C; “the semiconductor layer may include one or more first semiconductor junctions 616” at para. 0076). The (oppositely-doped) first and second doped regions can be physically (and electrically) connected to the (modulating) first and second transmission lines in order to enable electro-optic modulation of light propagating in the first and second waveguide cores (para. 0032 and 0035). 

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kissa in view of Kissa et al (US 2021/0080796 A1; hereinafter Kissa 2).
Regarding claim 10 – 12, Figure 2 of Kissa illustrates an embodiment with a constant inter-waveguide gap between the two arms (the first and second waveguide cores 204a,204b) of a Mach-Zehnder interferometer. However, Kissa2 discloses (Fig. 5; para. 0036 – 0038) an optical power modulator having a Mach-Zehnder interferometer (i.e., the same type as that in Kissa) that comprises two waveguide cores 504a,504b with a variable inter-waveguide gap therebetween, so that a second (left) section (along L1) of the first waveguide core 504a is laterally offset (towards the center of the gap) from a first (right) section (along L3) of the first waveguide core 504a. The first (right) section of the second transmission line 502b is spaced from the second section of the first waveguide core by a first (smaller) distance, and the second (left) section of the second transmission line 504b is spaced from the first section of the first waveguide core by a second (larger) distance that is greater than the first distance, the second transmission line 502b including a bend between the first (right) section and the second (left) section. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator of Kissa can be modified, in accordance with the teachings of Kissa2, to have a variable inter-waveguide gap between the two waveguide cores and a bend(s) in the second transmission line in order to accommodate passive optical sections 506a,506b that are used for achieving phase-matching between light peropagating in the waveguide cores and modulating electrical signals in the transmission lines and thereby achieve a desired/target frequency response of the modulator (para. 0036 and 0066 of Kissa2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896